DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 12 March 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 9, 10, and 13–15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharner et al. (DE 102012218160 A1, hereinafter Scharner).
Regarding claim 1, Scharner discloses a rechargeable battery (2, [0016]) comprising:
an electrode assembly comprising a first electrode, a second electrode, and a separator (see lithium ion battery, [0017]);
a case (3) accommodating the electrode assembly therein and comprising an open side (Fig. 1, [0017]);
a cap plate (see upper region, [0017], hereinafter 3') coupled to the open side of the case (3); 
a terminal portion (see region of terminal 4 external to housing 3, Fig. 1, hereinafter 4') arranged on the cap plate and electrically connected to the electrode assembly (see lithium ion battery, [0017]); and
a column portion (see region of terminal 4 extending through recess 13, Fig. 1, hereinafter 4'') extending through a terminal hole (13) of the cap plate (3') and electrically connecting the terminal portion (4') and the electrode assembly (see lithium ion battery, [0017]),
wherein the terminal portion (4') is slidable in a direction (9) on the cap plate (see movement, [0020]), and
the column portion (4'') is movable in the direction (9) together with the terminal portion (4', [0020]).
Regarding claim 2
wherein the direction (9) is parallel to a width direction of the cap plate (3', [0021]), and
the terminal portion (4') is slidable by an external force transferred in the direction (9, [0021]).
Regarding claim 9, Scharner discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the terminal hole (13) has an elongated shape that extends in the direction (9) such that the column portion (4'') is movable in the direction (9, [0021]).
Regarding claim 10, Scharner discloses all claim limitations set forth above and further discloses a rechargeable battery, further comprising:
a sealing gasket (7) between an inner surface of the terminal hole (13) and the column portion (4'') to seal the terminal hole (13, [0019]),
wherein the sealing gasket (7) is made of an elastic material (see rubber, [0007]) such that the column portion is movable in the direction (9) and to maintain a sealing state of the terminal hole (13, [0019]).
Regarding claim 13, Scharner discloses a battery module (1) comprising a rechargeable battery (2), [0016]) comprising
a case (3) accommodating an electrode assembly therein (see lithium ion battery, [0017]),
a cap plate (3') coupled to an open side of the case (3, [0017]),
a terminal portion (4') arranged on the cap plate (3') and electrically connected to the electrode assembly (see lithium ion battery, [0017]), and
a column portion (4'') extending through a terminal hole (13) of the cap plate (3') and electrically connecting the terminal portion (4') and the electrode assembly (see lithium ion battery, [0017]),
wherein the terminal portion (4') is slidable on the cap plate (3') in a direction (9, [0020]), and
the column portion (4'') is movable in the direction (9) together with the terminal portion (4', [0021]).
Regarding claim 14, Scharner discloses all claim limitations set forth above and further discloses a battery module:
wherein the rechargeable battery (2) comprises a plurality of rechargeable batteries (2) which are arranged along a width direction (9) of the cap plate (3', [0017]),
each of terminal portions (4') of adjacent rechargeable batteries (2) are electrically connected to each other through a bus bar (5, [0018]), and
the terminal portion (4') is slidable in the width direction (9) together with the bus bar (5, [0020]).
Regarding claim 15, Scharner discloses all claim limitations set forth above and further discloses a battery module:
wherein the terminal hole (13) has an elongated shape that extends in the width direction (9) such that the column portion (4'') is movable in the width direction (9) together with the terminal portion (4') and the bus bar (5, [0020]).

Claim Rejections - 35 USC § 103
Claim(s) 3–5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharner (DE 102012218160 A1) as applied to claim(s) 1 and 9 above, and further in view of Guen (US 2016/0260960 A1).
Regarding claims 3–5, 11, and 12, Scharner discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the cap plate comprises a guide protrusion that extends in the direction and protrudes toward the terminal portion, and
the terminal portion comprises a guide groove that extends in the direction and in which the guide protrusion is inserted and is slidable;
wherein the cap plate further comprises a stepped groove that is stepped on an inner side of the case and into which at least a portion of the terminal portion is slidably inserted;
wherein the terminal portion further comprises an insertion portion having a length that is shorter than the stepped groove in the direction,
the insertion portion protruding toward the stepped groove and inserted in the stepped groove;
wherein the rechargeable battery comprises a current collecting member inside the case and comprising a first side coupled with the electrode assembly and a second side coupled with the column portion,
wherein the second side of the current collecting member is movable in the direction together with the column portion;
wherein the cap plate comprises a short-circuit member that is deformable to protrude outside of the case as an internal pressure of the case rises, and
the terminal portion is slidable in a state in which at least a portion thereof is located at an upper portion of the short-circuit member.
Guen discloses a rechargeable battery (101, [0035]) comprising an electrode assembly (10) comprising a first electrode (11), a second electrode (12), and a separator (13, [0035]); a case (26) accommodating the electrode assembly (10) therein and comprising an open side (Fig. 2, [0035]); a cap plate (31) coupled to the open side of the case (26, [0040]); and a terminal portion (10) arranged on the cap plate (31) and electrically connected to the electrode assembly (10, [0034]); wherein the cap plate (31) comprises a guide protrusion (55) that extends in the direction and protrudes toward the terminal portion (22, 27, 28, 54, [0053]), and the terminal portion (22, 27, 28, 54) comprises a guide groove (271) that extends in the direction and into which the guide protrusion (55) is inserted to be slidable (Fig. 2, [0053]); wherein the cap plate (31) further comprises a stepped groove (37) that is stepped on an inner side of the case (26) and into which at least a portion (27) of the terminal portion (22, 27, 28, 54) is slidably inserted (Fig. 2, [0054]); wherein the terminal portion (22, 27, 28, 54) further comprises an insertion portion (275) having a length that is shorter than the stepped groove (37) in the direction and protruding toward the stepped groove (37) to be inserted into the stepped groove (37, [0054]); wherein the rechargeable battery further comprises a current collecting member (42) inside the case (26) and comprising a first side coupled with the electrode assembly (10) and a second side coupled with the column portion (25, [0043]), wherein the second side of the current collecting member (42) is movable in the direction together with the column portion (25, [0043]); and wherein the cap plate (31) comprises a short-circuit member (56) that is deformable to protrude outside of the case (26) .

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharner (DE 102012218160 A1) as applied to claim(s) 1 and 9 above, and further in view of Nakayama et al.  (US 2015/0287969 A1, hereinafter Nakayama).
Regarding claims 3 and 8, Scharner discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the cap plate comprises a guide protrusion that extends in the direction and protrudes toward the terminal portion, and
the terminal portion comprises a guide groove that extends in the direction and in which the guide protrusion is inserted and is slidable; and
wherein the terminal portion comprises a terminal plate electrically connected to the electrode assembly; and an insulating plate between the terminal plate and the cap plate to be fixed to a lower portion of the terminal plate, and the guide groove is on a surface of the insulating plate facing the cap plate.
Nakayama discloses a rechargeable battery (11, [0034]) comprising an electrode assembly comprising a first electrode, a second electrode, and a separator (see power generating .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharner (DE 102012218160 A1) in view of Guen (US 2016/0260960 A1) as applied to claim(s) 4 above, and further in view of Kim et al.  (US 2011/0200870 A1, hereinafter Kim).
Regarding claims 6 and 7, modified Scharner discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the guide protrusion is arranged in the stepped groove to extend over the entire stepped groove in the direction, and
the guide groove is open at opposite ends along the direction; and
wherein the guide protrusion is arranged in the stepped groove to have a shorter length than the guide groove in the direction, and is entirely inserted into the guide groove.
Kim discloses rechargeable battery comprising a guide protrusion (61) arranged in a stepped groove (56) to extend over the entire stepped groove (56) in a direction, and a guide groove (Fig. 5, [0069]); and wherein the guide protrusion (61) is arranged in the stepped groove (56) to have a shorter length than the guide groove in the direction (Fig. 5, [0069]), and the guide protrusion (61) is entirely inserted into the guide groove (Fig. 5, [0069]) to improve the sealing capacity (see protrusion, [0069]). Scharner and Kim are analogous art because they are directed to rechargeable batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the rechargeable battery of modified Scharner with the guide protrusion and guide groove of Kim in order to improve the sealing capacity.

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicants argue Nakayama does not appear to disclose a column portion extending through a terminal hole of a cap plate of one of the electric cells 11 and electrically connecting the terminal portion and an electrode assembly of the electric cell 11, and the terminal portion being slidable in a direction on the cap plate, and the column portion being movable in the direction together with the terminal portion (P10/¶1). Note that while Nakayama does not disclose all the features of the present claimed invention, Nakayama is used as teaching In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely certain features of the terminal portion and cap plate, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue dependent claims 2, 3, 8, and 14 are patentable because they depend from either claim 1 or 13 (P10/¶3). Neither claim 1 nor claim 13 is patentable as detailed above.
Applicants argue Guen does not appear to disclose a column portion extending through a terminal hole of a cap plate and electrically connecting a terminal portion and the electrode assembly 10, and the terminal portion being slidable in a direction on the cap plate, and the column portion being movable in the direction together with the terminal portion (P11/¶1). Note that while Guen does not disclose all the features of the present claimed invention, Guen is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely certain features of the terminal portion and cap plate, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue dependent claims 3–7, 9–12, 14, and 15 are patentable because they depend from either claim 1 or 13 (P11/¶3). Neither claim 1 nor claim 13 is patentable as detailed above.
Applicants argue Kim does not appear to cure the deficiencies of Guen (P11/¶3). Note that while Kim does not disclose all the features of the present claimed invention, Kim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely certain features of the guide protrusion, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725